The City of San




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 13, 2014

                                       No. 04-13-00720-CV

                                       Marilyn STEWART,
                                            Appellant

                                                  v.

                                 THE CITY OF SAN ANTONIO,
                                          Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-09344
                         Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice


     The panel has considered the Appellant's Motion for Reconsideration, and the motion is
DENIED.


           It is so ORDERED on August 13, 2014.

                                                             PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court